Citation Nr: 9930093	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied entitlement to a total disability 
rating based on individual unemployability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected disabilities include: 
cervical spine disability, status post fracture of C2 and C3 
with fusion of C1 to C3, rated at 30 percent; residuals of 
fractures of the right tibia and fibula, rated at 10 percent; 
post-operative hemorrhoids, rated at 0 percent; and residuals 
of an autogenous iliac bone graft; rated at 0 percent; with a 
combined rating of 40 percent.

3.  The veteran has a bachelor's degree.  He has worked in a 
variety of sedentary and physical jobs.  He has not worked 
since 1987.

4.  The veteran stopped working in 1987 as a result of non-
service-connected psychiatric disability.

5.  Some of the VA physicians who have seen the veteran have 
concluded that his service-connected neck disorder is so 
disabling as to make him unable to hold regular employment.


CONCLUSIONS OF LAW

1.  The current ratings for the veteran's service-connected 
disabilities do not meet the percentage requirements for a 
total rating under 38 C.F.R. § 4.16(a) (1999).

2.  It is reasonably shown that the veteran is unemployable 
by reason of his service-connected disabilities.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.16(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a total disability rating based on 
individual unemployability.  VA regulations allow for the 
assignment of a total disability rating when a veteran has 
service-connected disabilities with certain combinations of 
ratings, and that veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (1999).  If the 
veteran has two or more service-connected disabilities, the 
total rating may be considered if at least one disability is 
ratable at 40 percent or more, and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  Even when the 
ratings of the veteran's service-connected disabilities do 
not meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a), a total rating may nonetheless be assigned under 
certain conditions, on an extraschedular basis, if the 
veteran is unable to secure and follow a substantially 
gainful occupation because of service-connected disabilities.  
38 C.F.R. § 4.16(b) (1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The evidence related to the veteran's claim for a total 
rating based on unemployability includes opinions regarding 
the effect of the veteran's service-connected cervical spine 
disability on his ability to work.  The Board finds that this 
evidence is sufficient to create a well grounded claim on 
that issue.  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the Board finds that the facts relevant to the 
veteran's claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

The veteran has four disabilities for which service-
connection has been established: a cervical spine disability, 
a right leg disability, post-operative hemorrhoids, and iliac 
bone graft donor sites.  The RO has denied service-connection 
for other conditions, including a psychiatric disorder, head 
injury, chronic headaches, and alcoholism.  The veteran's 
cervical spine disability is rated at 30 percent, his right 
leg disability is rated at 10 percent, and his hemorrhoids 
and bone graft donor sites are each rated at 0 percent.  The 
combined rating is 40 percent.  As none of his service-
connected disabilities is rated at 40 percent or more, his 
disabilities to not meet the requirements of a total rating 
under 38 C.F.R. § 4.16(a).  Nonetheless, a total rating may 
be assigned if his service-connected disabilities make him 
unable to secure or follow a substantially gainful 
occupation.

The veteran's service-connected orthopedic disabilities stem 
from a snowmobile accident that occurred in January 1973.  
The veteran has reported that a ski of a snowmobile traveling 
behind the one he was riding struck him in the back of the 
neck.  Medical records indicate that the veteran sustained a 
subluxed C2 on C3 vertebral fracture, and fractures of the 
right tibia and fibula.  Doctors addressed the cervical spine 
injury through surgical fusion of the spine from C1 to C3, 
using a bone graft from the left iliac bone.  Doctors also 
surgically repaired the fractures in the veteran's right leg.  
Several months later, delayed union of his tibial fracture 
was noted.  In October 1973, doctors performed an open 
reduction and internal fixation of the right tibia, using a 
bone graft from the right ilium.

Treatment records show that the veteran was admitted for 
psychiatric treatment in 1984, and that he has had additional 
psychiatric hospitalizations and ongoing outpatient 
psychiatric treatment since then.  The veteran reported that 
he had received outpatient mental health treatment since 
1978.  Treating professionals provided varying diagnoses, 
including anxiety disorder, panic disorder, and paranoid 
schizophrenia.  In 1988, the United States Social Security 
Administration issued a decision that the veteran was 
disabled, with a primary diagnosis of schizophrenia.

In October 1991, x-rays of the veteran's cervical spine, 
taken at a VA facility, showed surgical fusion from C1 to C3, 
narrowing of the intervertebral disc spaces at C2-C4 and C6-
C7, and degenerative changes from C3 to C7.  The veteran 
submitted civil service documents that indicated that, in 
October 1991, he was not hired for a laborer position at a VA 
Medical Center because a cervical spine disorder made him 
unable to do heavy or repetitive lifting.  In October 1992, 
an MRI of the veteran's spine performed at a private facility 
showed the fusion from C1 to C3 and degenerative changes and 
disc protrusion at the lower cervical vertebrae.

On VA medical examination in August 1993, the veteran 
reported numbness in his right foot, and pain in his right 
ankle and leg.  The examiner noted tenderness in the area of 
the repaired fractures.  The veteran reported numbness, 
tingling, and pain in his neck, radiating down his right arm.  
The examiner noted severe muscle spasm in the veteran's neck, 
with very restricted ranges of motion, and pain on motion.  
The examiner noted that the veteran had severe headaches 
referable from his neck.  The examiner provided the opinion 
that the veteran was completely and totally disabled, and 
unemployable.

Notes from VA outpatient treatment in 1994 indicate that the 
veteran reported extreme pain in his neck, and numbness in 
the back of his head.  Treatment notes indicate that the 
veteran was "in too much pain to return to work," and that 
he had intractable pain in his neck and head, and was unable 
to function in any gainful employment.

In a February 1995 hearing at the RO, the veteran reported 
that he had chronic pain in his neck.  He reported that he 
was unable to rotate his head to the left at all, and that he 
could only turn his head to the right a small amount.  He 
indicated that he wore a neck brace.  He reported that he 
continued to have pain in his right leg, in the area where 
the fractures had occurred.  He also asserted that he had 
begun to experience mental problems during service, while 
under treatment for the snowmobile accident.  He asserted 
that his current psychiatric problems had begun during 
service.

On VA orthopedic examination in September 1996, the veteran 
reported pain and stiffness in his right ankle.  X-rays of 
the right leg showed healed fractures of the tibia and 
fibula, with a metal plate on the tibia.  The veteran used a 
cane to walk.  The examining physician noted scars on the 
veteran's right leg.  The ranges of motion of the right ankle 
were to 5 degrees of dorsiflexion, and 30 degrees of plantar 
flexion.  The veteran was not able to walk on his toes or 
heels.  With respect to his neck injury, the veteran reported 
chronic pain in the neck, headaches, pain in the eyes, and 
tingling in the arms.  He reported that he sometimes wore a 
neck brace.  The examiner noted moderate reversal of the 
cervical curvature.  The examiner observed that the veteran 
had pain on movement of the head, and that movement of the 
cervical spine was limited to 0 to 5 degrees in each 
direction.  The examiner noted moderate cervical paraspinal 
muscle spasms.  X-rays of the cervical spine revealed 
surgical fusion of the C2, C3, and C4 vertebrae, and disc 
disease associated with osteoarthritis at C2-C3 and C5-C7.  
The examiner also noted tenderness at the bone graft donor 
site scar on the veteran's right hip.  The examiner wrote 
that the veteran's disability rendered him totally and 
completely disabled at least for the present time.  The 
examiner also provided the opinion that sedentary employment 
with no stress could be feasible for the veteran.

On VA psychiatric examination in September 1996, the veteran 
reported that he had lost many jobs due to irritability, 
angry outbursts, and inability to get along with others.  He 
reported that he had not worked since 1987.  The examining 
psychiatrist  noted that the veteran became agitated during 
the interview, particularly when talking about the snowmobile 
accident and the problems with his neck.  The psychiatrist 
indicated that the veteran seemed to be extremely preoccupied 
with his somatic problems.  The examiner's impression was 
organic delusional syndrome with depressive features.

In a September 1996 social and industrial survey, a VA social 
worker noted that the veteran had a bachelor's degree in 
business administration.  The veteran reported that after 
service he held many different jobs, some of them clerical or 
managerial, others more physical.  The veteran reported that 
he had not held any job for very long, and that he had 
repeatedly left or lost jobs due to problems getting along 
with people.  He reported that physical pain and stiffness 
were factors in his irritability.  He reported that he had 
had multiple psychiatric hospitalizations, beginning in the 
mid-1980s, and that he had not been employed since 1987.  He 
reported that he presently had chronic pain, particularly in 
his neck and head.  He stated that he had trouble remaining 
calm when pain wore him down.  He reported that he lived 
alone, took care of his own shopping, meals, and errands, and 
spent some time with friends.  The social worker provided the 
opinion that the veteran functioned acceptably in his current 
routine, but that he apparently would not be able to tolerate 
paid employment.  The social worker wrote, "The pain and 
incapacitation resulting from the snow mobile accident may 
have significantly aggravated an underlying psychiatric 
problem rendering this veteran unemployable."

The veteran was found to be eligible for Social Security 
disability benefits based on his psychiatric disorder; and 
the evidence in the claims file indicates that the veteran's 
psychiatric disorder was the main reason that he ceased 
employment in 1987.  The veteran has claimed, and apparently 
continues to claim, that his psychiatric disorder is 
attributable to his service-connected physical injuries.  The 
RO has denied the veteran's claim for primary or secondary 
service-connection for his psychiatric disability, however; 
and that issue is not presently before the Board on appeal.  
For purposes of this decision, the veteran may be awarded a 
total disability rating based on unemployability only if his 
service-connected disabilities make him unable to secure or 
follow a substantially gainful occupation.

The evidence indicates that in 1991 the veteran was rejected 
from a job that required physical labor because of his 
cervical spine disability.  The veteran has a college degree, 
and some of his work experience is in office settings.  Thus, 
his background is consistent with some types of employment 
that do not require physical labor.  In 1993 and 1994, VA 
physicians indicated that the veteran was unable to work at 
any type of employment as a result of his neck disorder.  In 
1996, a VA physician provided contradictory opinions in the 
same report, both that the veteran was totally disabled due 
to his physical disabilities, and that sedentary employment 
could be feasible.  Overall, the evidence is divided 
approximately equally as to whether the veteran's service-
connected neck disorder makes him unable to secure or follow 
a substantially gainful occupation.  Applying the benefit of 
the doubt in favor of the veteran's claim, as required by 
38 U.S.C.A. § 5107(b) (West 1991), the Board finds that 
unemployability due to service-connected disabilities is 
reasonably shown.  Accordingly, the Board grants the claim 
for a total rating based on individual unemployability.


ORDER

Entitlement to a total rating for compensation purposes, 
based on individual unemployability, is granted, subject to 
the laws and regulations controlling the disbursement of 
monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

